      Case 2:20-cv-05027-CBM-AS Document 77 Filed 04/22/21 Page 1 of 1 Page ID #:1415


                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                            CIVIL MINUTES - GENERAL


 Case No.           CV 20-5027-CBM(ASx)                                              Date    APRIL 22, 2021


 Title      Black Lives Matter Los Angeles et al v. City of Los Angeles, et al.,


 Present: The Honorable           CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE



                    YOLANDA SKIPPER                                                NOT REPORTED
                        Deputy Clerk                                                Court Reporter


                  Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                           None Present                                            None Present



 Proceedings:           IN CHAMBERS-ORDER AND NOTICE TO ALL PARTIES
Counsel are hereby notified that pursuant to the Judge's directive, the Defendant's motion for order to dissolve
Temporary Restraining Order [75] is hereby set for Telephonic hearing on Friday, April 23, 2021 at 2pm.


Counsel should use a land line and handset from a quiet location, no speaker phone. Wait on the line until your
case is called, while you are waiting, please mute your phone as the Court can hear all the noise in the
background. The call in number will be given to the parties one day before the hearing.


Counsel and the parties are reminded that there is a general prohibition against photographing, recording, and
rebroadcasting of court proceedings (including those held by telephone or video conference) and any recording
of a court proceeding held by video or teleconference, including “screen-shots” or other visual copying of a
hearing, is absolutely prohibited.


IT IS SO ORDERED.
cc: all parties




          CV-90                                       CIVIL MINUTES - GENERAL            Initials of Deputy Clerk ys
